Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant's amendment filed 7 September 2022 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration and/or search beyond the scope of search provided via the AFCP 2.0 program, with respect to amendments narrowing the compositional range of independent claim 1.

	Applicant argues (see p. 8 of remarks) in regards to the rejections of claims 21-24 and 27-32 that the prior art does not teach the claimed properties and that these properties are a result of unexpected results.
	Regarding the claimed properties, the Examiner responds that it is noted that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further regarding the claimed properties, the Examiner has shown a prima facie case of obviousness against the claimed invention; see upper p. 8 of the Office Action mailed 7 June 2022.
	Regarding the claim of unexpected results, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of the claimed chemical composition.

	Claims 1-8 and 21-32 remain rejected.  No claims are allowable.

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738